Wright, J.,
dissenting. I respectfully dissent as there is no reason to discard the holding that R.C. 4141.28 (O) vests jurisdiction over only those claimants who actually file appeals with our courts of common pleas. Likewise, neither R.C. 4141.28(0) nor (P) contemplates the form of “class action” embraced by the majority. As indicated by our previously reported opinion (see Johnson v. Ohio Bur. of Emp. Services [1988], 40 Ohio St. 3d 365, 533 N.E. 2d 757), R.C. 4141.28(F) requires identification of the individuals represented and an indication of an agency relationship, both of which the majority concedes are lacking here. This is a classic case of an instance where hard facts have created bad law. Accordingly, I see no reason to overrule our previous decision.
Moyer, C.J., concurs in the foregoing dissenting opinion.